UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the distribution period from May 1, 2008 to May 31, 2008 Commission File Number of issuing entity: 333-131356-05 USAA Auto Owner Trust 2007-2 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-122759 USAA Acceptance, LLC (Exact name of depositor as specified in its charter) USAA Federal Savings Bank (Exact name of sponsor as specified in its charter) Delaware 26-6040820 (State or other jurisdiction of incorporation or organization of the depositor) (I.R.S. Employer Identification No.) One Rodney Square 920 King Street, 1st Floor Wilmington, Delaware 19801 (Address of principal executive offices of the depositor) (Zip Code) (302) 888-7536 (Telephone number, including area code) Title of Class Registered/reporting pursuant to (check one) Name of exchange Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) A-1 [] [] [_ X _] A-2 [] [] [_ X _] A-3 [] [] [_ X _] A-4 [] [] [_ X _] B [] [] [_ X _] Indicate by check mark if the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.
